Citation Nr: 1134385	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  03-14 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a bladder disorder, claimed as secondary to a lumbar spine disability.



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1979 to April 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In December 2004 the Veteran testified at a Travel Board hearing before a Veterans Law Judge.  A transcript of that proceeding is of record.  The Veterans Law Judge (VLJ) has since left employment with the Board.

The Board denied the Veteran's claim in an August 2008 decision.  A Memorandum Decision, dated October 2010, remanded the Veteran's claim for service connection for a bladder disorder to the Board.

The Board notes that an additional decision with the same docket number is being promulgated simultaneous to this decision.  This is necessary due to the Veteran's pro se appearance before the Court while having representation by the American Legion concerning issues of entitlement to an increased rating for a back disability and service connection for spina bifida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

The Memorandum Decision dated October 2010 indicates that the Veteran did indeed have a diagnosed disability of urinary frequency at the time of his Board denial, indicated by a July 2003 VA examination.  Thus, the Board's 2008 denial of the claim based on the absence of current disability was flawed.  Therefore, the Board is remanding the Veteran's claim for an additional VA examination to determine if the Veteran's diagnosed urinary frequency is secondary to his service-connected back disability, as he contends.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by a physician.  The claims file must be reviewed by the examiner.  All indicated tests should be performed and all findings should be reported in detail.  Following examination of the Veteran and review of the claims file, the examiner should indicate whether it is at least as likely as not that any urinary frequency found to be present is secondary to or  has worsened beyond the natural progression by the Veteran's service-connected lumbar spine disability.  If so, the examiner should additionally indicate the extent of such aggravation.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  The report of the examination should be associated with the Veteran's claims file.  

2.  The AOJ must then review and re-adjudicate the issue on appeal.  If such action does not grant the benefit claimed, the AOJ must provide the veteran and his representative a supplemental statement of the case and an appropriate period of time must be allowed for response.  Thereafter, the case must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


